NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 09-2542


                          UNITED STATES OF AMERICA

                                          v.

                                MICHELLE DAVIS,
                                                        Appellant


                   On Appeal from the United States District Court
                           for the District of New Jersey
                        (D.C. Crim. No. 2-08-cr-00009-010)
                        District Judge: Katharine S. Hayden


                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on March 25, 2010

           Before: RENDELL, FUENTES, and CHAGARES, Circuit Judges.

                            (Opinion Filed: April 13, 2010)



                             OPINION OF THE COURT



FUENTES, Circuit Judge:

       Former Newark Police Detective Michelle Davis was indicted on one count of

conspiracy to commit money laundering, under 18 U.S.C. § 1956(h), and four counts of

                                          1
money laundering, under 18 U.S.C. § 1956(a)(1)(B)(i). She was found guilty on all

counts. Davis filed a motion for a judgment of acquittal under Federal Rule of Criminal

Procedure 29, which the District Court granted as to Count Five. The District Court

sentenced Davis to twelve months and one day in prison on all counts, to be served

concurrently, as well as three years of supervised release. Davis appeals the denial of her

Rule 29 motion on the remaining four counts and argues that there was insufficient

evidence to support her convictions. Finding sufficient evidence in the record to uphold

Davis’ convictions on the remaining counts, we affirm the District Court’s decision.1

                                             I.

       Because we write primarily for the parties, we only discuss the facts and

proceedings to the extent necessary for resolution of this case. Davis was found guilty of

laundering money on behalf of Rasheem Small, a Newark drug dealer and the proprietor

of an illegal gambling club. Small was released from prison in 2001 after serving time for

felony convictions for robbery, assault, and drug dealing. Small, who testified as a

government witness against Davis, quickly renewed his drug dealing activity and began

operating the “Taj Mahal” gambling den. He earned substantial money from both

endeavors and began living a lavish lifestyle. Witnesses testified that Davis frequented

the Taj Mahal, spent time at Small’s home, and socialized with him in public, despite a

prohibition on police officers associating with known criminals and gamblers. Small


       1
        The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
pursuant to 28 U.S.C. § 1291.

                                             2
purchased jewelry for Davis and allowed her to borrow fur coats and drive his cars. He

also allowed her to use complimentary hotel rooms he received in Atlantic City.

Testimony revealed that Davis informed Small before Newark Police officers came to

question him about a shooting outside the Taj Mahal and that, on a separate occasion, she

promptly arrived on the scene to intervene on Small’s behalf when he was pulled over by

the police.

       Having seen the central air conditioning in Davis’ home, Small decided to install

central air at his own residence. He asked Davis for a recommendation of a contractor.

Davis ultimately signed the contract with Duct Mate for installation of the central air

conditioning. Small testified that he made the first two payments for the installation, but

for the third and final payment he gave cash, on two separate occasions, to Davis, who

then paid Duct Mate with a certified check and a personal check, drawn on two separate

accounts. A teller at the Newark Police Federal Credit Union testified that on August 27,

2003 she made a check out to Duct Mate on Davis’ behalf and that Davis “brought in

$4000 in cash” to obtain the check. (J.A. at 121.) Davis also wrote a separate personal

check, drawn on her account at Wachovia Bank, for $1,800, to Duct Mate. Davis

transferred $2,000 from her pension fund account into the Wachovia account immediately

prior to writing the personal check. Small testified that he sought Davis’ assistance with

the payments because he was concerned that if he directly paid more than $10,000 to

Duct Mate he would “go over the 10,000 mark . . . with the IRS.” (J.A. at 61.)

       Small purchased a Range Rover automobile in February 2005 and had the car

                                             3
titled in Davis’ name. He sought her assistance because “her job could show she [could]

afford a car.” (J.A. at 86.) Small sold the vehicle six months later in August 2005.

       The five-count superseding indictment against Davis charged her with conspiracy

to commit laundering, as well as four specific instances of money laundering. These

included two separate cash payments of approximately $2,000 and $4,000 in cash in

exchange for Davis’ payments to Duct Mate, the titling of the Range Rover in her name,

and her involvement in the sale of the Range Rover. The District Court granted Davis’

Rule 29 motion on Count Five, related to the sale of the Range Rover. The Court

concluded that the evidence supporting a finding of guilt as to this count hung on a

signature that was “unlike that of other signatures shown to be genuine Michelle Davis

signatures.” (J.A. at 577.) Accordingly, the court dismissed this count as “unsupported

by sufficient evidence.” (Id.)

                                             II.

       Davis challenges the District Court’s ruling on the remaining four counts in her

indictment and contends that the Government’s evidence was insufficient to support the

jury’s guilty verdicts. “We exercise plenary review over a district court's grant or denial

of a motion for acquittal based on the sufficiency of the evidence, applying the same

standard as the district court.” United States. v. Silveus, 542 F.3d 993, 1002 (3d Cir.

2008). We “will sustain the verdict if any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” United States v. Dent, 149
F.3d 180, 187 (3d Cir.1998) (internal quotation marks and citations omitted). Davis does


                                             4
not dispute that she was friends with Small, but claims the evidence presented shows

nothing more. Her brief relies primarily upon her own testimony and, while it posits

other possible other explanations for her actions, fails to satisfy the heavy burden on an

appellant who raises a claim of insufficiency of the evidence. Dent, 149 F.3d at 188.

       As to Count One, conspiracy to launder money, Davis emphasizes that Small never

testified that he and Davis explicitly discussed plans to launder money. To prove a

conspiracy under § 1956(h), the Government was required to prove “(1) that an

agreement was formed between two or more persons; and (2) that the defendant

knowingly became a member of the conspiracy.” United States v. Greenridge, 495 F.3d
85, 100 (3d Cir. 2007). Direct evidence of an agreement is not necessary as each element

of a criminal conspiracy “may be proven entirely by circumstantial evidence.” United

States v. Appelwhaite, 195 F.3d 679, 684 (3d Cir. 1999). Small testified at trial that there

was no reason to explicitly discuss the source of his money because he assumed, given

their friendship and her visits to his home, that Davis knew where it was coming from.

Given the testimony at trial regarding the nature of their relationship and the multiple

transactions performed by Davis on Small’s behalf, ample circumstantial evidence

supported the jury’s conclusion that Davis conspired with Small to launder money.

       We also find sufficient evidence to support the jury’s determination as to the

substantive money laundering counts. The four elements of a money laundering offense

include: “(1) an actual or attempted financial transaction; (2) involving the proceeds of

specified unlawful activity; (3) knowledge that the transaction involves the proceeds of


                                             5
some unlawful activity; and (4) either an intent to promote the carrying on of specified

unlawful activity or knowledge that the transactions were designed in whole or in part to

conceal the nature, location, source, ownership, or control of the proceeds of specified

unlawful activity.” United States v. Omoruyi, 260 F.3d 291, 294-95 (3d Cir. 2001). The

Government argues that the jury was presented with sufficient evidence at trial showing

that Davis knew or was willfully blind to the fact that each transaction involved illegal

proceeds and sought to conceal the nature of these proceeds. See United States v. Brodie,

403 F.3d 123, 148 (3d Cir. 2005) (“The knowledge element of [criminal conspiracy] may

be satisfied upon a showing beyond a reasonable doubt that a defendant had actual

knowledge or ‘deliberately closed his eyes to what otherwise would have been obvious to

him concerning the fact in question.’” (citation omitted)).

       Count 2 charged that Davis knowingly laundered $2,000 by paying for air

conditioning work done at Small’s home. Davis argues the evidence failed to establish an

illegal financial transaction because, she contends, the source of the money was a check

drawn on her own pension account and not money received from Small. However, Small

testified that he gave Davis money on two occasions to pay his balance for the work done,

in amounts equivalent to the checks written to Duct Mate. We apply a deferential

standard to the jury’s fact finding and credibility determinations and accordingly find that

there is sufficient evidence to support the conclusion that Small was the source of the

money. United States v. Ozcelik, 527 F.3d 88, 94 (3d Cir. 2008).

       Count Three charged Davis with purchasing a bank check on behalf of Small for


                                             6
use towards the final payment to Duct Mate. Davis argues that the Government failed to

prove that she knew or should have known the source of the proceeds involved in this

transaction and the transaction’s purpose. According to Davis, Small only asked her to

make the payment because his own bank account was low and so he gave her cash to

purchase a bank check for him. This, she contends, undermines Small’s testimony that he

sought to avoid making total payments over $10,000, which would implicate tax-

reporting laws, and that he wanted to avoid paying for the air conditioning installation

with a large pile of $5, $10, and $20 bills from his gambling enterprise. Once again,

while Davis provides her own alternative explanation for her actions on behalf of Small,

she fails to establish that the jury lacked sufficient evidence to support its finding of guilt.

Small’s specific testimony regarding these payments, the Newark Federal Credit Union

bank teller’s testimony, and the broader evidence regarding Davis’ relationship with

Small provide ample support for the conclusion that Davis knew or should have known

the source of the money and the nature of the transaction.

       Count Four charged Davis with money laundering in relation to the purchase of a

Range Rover, which was registered in Davis’ name. Davis again claims that no evidence

shows she knew the source of the money or the purpose of the transaction. She claims

that she and Small struck a legitimate deal, he negotiated for and purchased the car and

she registered it in her name and paid the insurance. She then drove the vehicle as she

desired. Small testified that he asked Davis to title the vehicle in her name so that if the

transaction was reviewed the source of money for the purchase would not be questioned.


                                               7
We find that the evidence presented by the Government regarding Small’s illicit activities

and Davis’ relationship with him provided sufficient evidence for a rational juror to

conclude that Davis had knowledge of or was at a minimum willfully blind as to the

purpose of this transaction and the source of Small’s funds.

       For the foregoing reasons, we conclude that the record contains sufficient evidence

to support the jury’s finding of guilt on Counts One, Two, Three, and Four. Accordingly,

we affirm the District Court’s denial of Davis’ Rule 29 motion as to these four counts.




                                             8